TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2014



                                     NO. 03-13-00781-CR


                               David Randall Wright, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court on July 3, 2013.

David Randall Wright has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows David Randall Wright to withdraw his notice of appeal, and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.